DETAILED ACTION
The instant application having Application No. 16/817,644 filed on March 13, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 27, 2019 (Japan 2019-238594).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on March 13, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated April 22, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3-4, 7-8, 12, 14-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, 18 and 22 of copending Application No. 16/719989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:
Instant Application: 16/817644
Reference Application: 16/719989                            (claims submitted 3/15/2022)
Explanation as needed:
1. An anti-shake mechanism of a deflected camera device, the deflected camera device comprising an optical system, 
the optical system comprising a reflection member, 


and the anti-shake mechanism being configured to perform a handshake correction by rotating the reflection member in the deflected camera device,

wherein the reflection member comprises a reflection surface configured to deflect an optical axis; 

the reflection member is arranged closer to an object side than camera lens groups 


in such a manner that the reflection member rotates around a first rotation axis and 

the first rotation axis being an axis perpendicular to a plane defined by an optical axis of the camera lens groups and an optical axis at the object side reflected by the reflection member, and 

the second rotation axis being an axis parallel to the reflected optical axis at the object side;


a ball member is used as a sliding portion that enables the reflection member to smoothly rotate; and

an electromagnetic actuator is provided to drive a driving member for rotation, 




and the electromagnetic actuator comprises a mechanism for holding the sliding portion 


and a shake elimination mechanism.


and being configured to perform a hand-shake correction by rotating the reflecting member, 


a reflecting member having a reflecting surface that bends an optical axis 


wherein, the reflecting member is arranged to be closer to an object side than a camera lens group, 

the reflecting member is caused to rotate about the first rotation axis and the second rotation axis, 



when a first rotation axis is set as an axis perpendicular to a plane defined by an optical axis of the camera lens group and an object-side optical axis reflected by the reflecting member and 


a second rotation axis is set as an axis parallel with the reflected object-side optical axis, 

4. wherein a ball is used on a sliding surface to reduce friction.


two ends of a shaft are respectively provided with a plurality of voice coil motors that cause the reflecting member to rotate about the first rotation axis; 

a permanent magnet and a yoke of the first or second electromagnetic actuator attract each other


An anti-shake mechanism










bending an optical axis by a reflecting member and deflecting an optical axis are the same thing































a voice coil motor that causes the reflecting member to rotate is an electromagnetic actuator




the magnet and yoke attracting one another is a mechanism for holding the sliding portion





1. a plurality of voice coil motors that cause the reflecting member to rotate about the first rotation axis


1. a force-applying direction of the force-applying unit is the same as a direction in which a permanent magnet and a yoke of the first or second electromagnetic actuator attract each other.

7. The anti-shake mechanism of the deflected camera device as described in claim 1, wherein the reflection member is a prism.
15. The anti-shake mechanism of the curved camera device as described in claim 1, wherein the reflecting member is a prism.
The anti-shake mechanism of claim 4 teaches the anti-shake mechanism of claim 1, but is silent regarding wherein the reflection member is a prism. 

Claim 15 teaches that the reflection member is a prism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use as the reflecting member of claim 4 a prism as taught by claim 15 because the use either a prism or a mirror as the reflecting member is to substitute one well known reflecting member for a generic reflecting member and would have yielded expected results.
8. The anti-shake mechanism of the deflected camera device as described in claim 1, wherein the reflection member is a mirror.
18. The anti-shake mechanism of the curved camera device as described in claim 1, wherein the reflecting member is a mirror.
The anti-shake mechanism of claim 4 teaches the anti-shake mechanism of claim 1, but is silent regarding wherein the reflection member is a mirror. 

Claim 18 teaches that the reflection member is a mirror.

It would have been obvious to one of ordinary skill in the art 


and the anti-shake mechanism being configured to perform a handshake correction by rotating the reflection member in the deflected camera device, 

wherein the reflection member comprises a reflection surface configured to deflect an optical axis;

the reflection member is arranged closer to an object side than camera lens groups 


in such a manner that the reflection member rotates around a first rotation axis and a second rotation axis being rotation axes, 


the second rotation axis being an axis parallel to the reflected optical axis at the object side;


a ball member is used as a sliding portion that enables the reflection member to smoothly rotate; and

an electromagnetic actuator is provided to drive a driving member for rotation, and 




the electromagnetic actuator comprises a mechanism for holding the sliding portion and 


a shake elimination mechanism.


and being configured to perform a hand-shake correction by rotating the reflecting member, 


a reflecting member having a reflecting surface that bends an optical axis 


wherein, the reflecting member is arranged to be closer to an object side than a camera lens group, 

the reflecting member is caused to rotate about the first rotation axis and the second rotation axis, 





a second rotation axis is set as an axis parallel with the reflected object-side optical axis, 

4. wherein a ball is used on a sliding surface to reduce friction.


two ends of a shaft are respectively provided with a plurality of voice coil motors that cause the reflecting member to rotate about the first rotation axis; 

a permanent magnet and a yoke of the first or second electromagnetic actuator attract each other

An anti-shake mechanism

14. The anti-shake mechanism of the deflected camera device as described in claim 12, wherein the electromagnetic actuator is a voice coil motor.
1. a plurality of voice coil motors that cause the reflecting member to rotate about the first rotation axis

15. The anti-shake mechanism of the deflected camera device as described in claim 14, wherein a force applying direction of the electromagnetic 


18. The anti-shake mechanism of the deflected camera device as described in claim 12, wherein the reflection member is a prism.

15. The anti-shake mechanism of the curved camera device as described in claim 1, wherein the reflecting member is a prism.
The anti-shake mechanism of claim 4 teaches the anti-shake mechanism of claim 1, but is silent regarding wherein the reflection member is a prism. 

Claim 15 teaches that the reflection member is a prism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use as the reflecting member of claim 4 a mirror as taught by claim 15 because the use either a prism or a mirror as the reflecting member is to substitute one well known reflecting member for a generic reflecting member and would have yielded expected results.
19. The anti-shake mechanism of the deflected camera device as described in claim 12, wherein the reflection member is a mirror.
18. The anti-shake mechanism of the curved camera device as described in claim 1, wherein the reflecting member is a mirror.
The anti-shake mechanism of claim 4 teaches the anti-shake mechanism of claim 1, but is silent regarding wherein the reflection member is a mirror. 

Claim 18 teaches that the reflection member is a mirror.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 

22. A portable electronic device, comprising a camera, the camera comprising an anti-shake mechanism of a curved camera device
Claim 4 teaches the camera of claim 12, but is silent regarding a portable electronic device. 

Claim 22 teaches incorporating a camera into a portable electronic device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera of claim 4 into a portable electronic device as taught by claim 22, for the purpose of transporting and operating the camera.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-5, 7-8, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Seol et al. USPGPub 20180239161 (hereafter Seol).
Regarding claim 1, Seol teaches “An anti-shake mechanism (paragraph [0002]: “an apparatus for driving an optical-reflector for optical image stabilization (OIS)”) of a deflected camera device (paragraph [0037]: “In FIG. 1, a path of light input from the external area is Z1, and a path of light formed by refracting or reflecting the path Z1 by means of the optical-reflector 110 and input to the lens 210 is Z.”), 
the deflected camera device comprising an optical system (optical-reflector 110 and lens 210), the optical system comprising a reflection member (optical-reflector 110), and 
the anti-shake mechanism being configured to perform a handshake correction (paragraph [0002]: “an apparatus for driving an optical-reflector for optical image stabilization (OIS)”) by rotating the reflection member in the deflected camera device (paragraphs [0050]-[0051]: “The support frame 120 of an embodiment of the present invention is installed to be capable of moving or rotating in an X-axial direction … the middle frame 130 of an embodiment of the present invention is configured to move or rotate in a Y-axial direction”), 
wherein the reflection member comprises a reflection surface (see surface of 110 that reflects the light in Fig. 2) configured to deflect an optical axis (it deflects the optical axis from Z1 to Z); 
the reflection member is arranged closer to an object side than camera lens groups (see Fig. 1, 100 which contains 110 is closer to the object side than lens driving module 200 which contains lens 210)
in such a manner that the reflection member rotates around a first rotation axis and a second rotation axis being rotation axes (paragraphs [0050]-[0051]: “The support frame 120 of an embodiment 
the first rotation axis (the x-axis) being an axis perpendicular to a plane defined by an optical axis of the camera lens groups (Z which is parallel to the Z axis in Fig. 2) and an optical axis at the object side reflected by the reflection member (Z1 which is parallel to the Y axis in Fig. 2, the x-axis is perpendicular to the Y-Z plane), and 
the second rotation axis (the y-axis) being an axis parallel to the reflected optical axis at the object side (the y-axis is parallel to the Z1 axis);
a ball member (first balls 180-1 and/or second balls 180-2) is used as a sliding portion that enables the reflection member to smoothly rotate (paragraph [0068]: “the support frame 120 of an embodiment of the present invention may rotate in an X-axial direction based on the middle frame 130 with a minimized friction by the point-contact of the balls” and paragraph [0084]: “By means of the second ball 180-2, the middle frame 130 of an embodiment of the present invention may move with a minimal friction”); and
an electromagnetic actuator (paragraph [0041]: “a first driving unit 150-1, a second driving unit 150-2” which may be first and second coils with first and second magnets see paragraphs [0053]-[0054]) is provided to drive a driving member for rotation (paragraph [0053]: “The first driving unit 150-1 of an embodiment of the present invention gives a driving force for moving the support frame 120 in an X-axial direction” and paragraph [0054]: “the second driving unit 150-2 serving as a component for giving a driving force to move the middle frame 130 in a Y-axial direction”), and the electromagnetic actuator comprises a mechanism for holding the sliding portion (paragraph [0073]: “The first yoke 133 generates an attractive force to the first magnet 121 provided at the support frame 120 to pull the support frame 120 toward the middle frame 130.” and paragraph [0085]: “A second yoke 161 for pulling the second 
Regarding claim 12, Seol teaches “A camera (paragraph [0004]: “camera module”) comprising an anti-shake mechanism (paragraph [0002]: “an apparatus for driving an optical-reflector for optical image stabilization (OIS)”) of a deflected camera device (paragraph [0037]: “In FIG. 1, a path of light input from the external area is Z1, and a path of light formed by refracting or reflecting the path Z1 by means of the optical-reflector 110 and input to the lens 210 is Z.”), 
the deflected camera device comprising an optical system (optical-reflector 110 and lens 210), the optical system comprising a reflection member (optical-reflector 110), and 
the anti-shake mechanism being configured to perform a handshake correction (paragraph [0002]: “an apparatus for driving an optical-reflector for optical image stabilization (OIS)”) by rotating the reflection member in the deflected camera device (paragraphs [0050]-[0051]: “The support frame 120 of an embodiment of the present invention is installed to be capable of moving or rotating in an X-axial direction … the middle frame 130 of an embodiment of the present invention is configured to move or rotate in a Y-axial direction”), 
wherein the reflection member comprises a reflection surface (see surface of 110 that reflects the light in Fig. 2) configured to deflect an optical axis (it deflects the optical axis from Z1 to Z); 

in such a manner that the reflection member rotates around a first rotation axis and a second rotation axis being rotation axes (paragraphs [0050]-[0051]: “The support frame 120 of an embodiment of the present invention is installed to be capable of moving or rotating in an X-axial direction … the middle frame 130 of an embodiment of the present invention is configured to move or rotate in a Y-axial direction”), 
the first rotation axis (the x-axis) being an axis perpendicular to a plane defined by an optical axis of the camera lens groups (Z which is parallel to the Z axis in Fig. 2) and an optical axis at the object side reflected by the reflection member (Z1 which is parallel to the Y axis in Fig. 2, the x-axis is perpendicular to the Y-Z plane), and 
the second rotation axis (the y-axis) being an axis parallel to the reflected optical axis at the object side (the y-axis is parallel to the Z1 axis);
a ball member (first balls 180-1 and/or second balls 180-2) is used as a sliding portion that enables the reflection member to smoothly rotate (paragraph [0068]: “the support frame 120 of an embodiment of the present invention may rotate in an X-axial direction based on the middle frame 130 with a minimized friction by the point-contact of the balls” and paragraph [0084]: “By means of the second ball 180-2, the middle frame 130 of an embodiment of the present invention may move with a minimal friction”); and
an electromagnetic actuator (paragraph [0041]: “a first driving unit 150-1, a second driving unit 150-2” which may be first and second coils with first and second magnets see paragraphs [0053]-[0054]) is provided to drive a driving member for rotation (paragraph [0053]: “The first driving unit 150-1 of an embodiment of the present invention gives a driving force for moving the support frame 120 in an X-
Regarding claims 3 and 14, Seol teaches the anti-shake mechanism of the deflected camera device as described in claims 1 and 12, “wherein the electromagnetic actuator is a voice coil motor (first and second coils with first and second magnets see paragraphs [0053]-[0054]).”
Regarding claims 4 and 15, Seol teaches the anti-shake mechanism of the deflected camera device as described in claims 3 and 14, “wherein a force applying direction of the electromagnetic actuator as a force applying unit (see paragraph [0053] the force-applying direction of coil 150-1 acting on magnet 121 generates rotation about the X-axis, and thus includes components in the y and z directions) is the same as a direction in which at least one permanent magnet (second magnet 135) and at least one magnet yoke (second yoke 161) of the electromagnetic actuator attract each other (paragraph [0085]: “A second yoke 161 for pulling the second magnet 135 of the middle frame 130 toward the base frame 140 may be provided” as shown in Fig. 4A this attractive force is in the Y direction, compare with Fig. 3B and thus the same direction as the rotational force).”
Regarding claims 5 and 16, Seol teaches the anti-shake mechanism of the deflected camera device as described in claims 4 and 15, “wherein the at least one magnet yoke (second yoke 161) is arranged on an anti-shake base (base frame 140, 161 is arranged on 140 see Fig. 4A);
the mechanism for holding the sliding portion comprises a first holder (support frame 120) provided with a first permanent magnet (first magnet 121) and a second holder (middle frame 130) provided with a second permanent magnet (second magnet 135, provided on the middle frame 130 see Fig. 4A), the first holder is held on the second holder (paragraph [0049]: “The support frame 120 … is installed to be physically supported by the middle frame 130”) through a first ball member (first balls 180-1) in such a manner that the first holder freely rotates around the first rotation axis (paragraph [0068]: “the support frame 120 of an embodiment of the present invention may rotate in an X-axial direction based on the middle frame 130 with a minimized friction by the point-contact of the balls”), the second holder is held on the anti-shake base by a second ball member (second ball 180-2) different from the first ball member (180-2 is different from 180-1) in such a manner that the second holder freely rotates around the second rotation axis (paragraphs [0083]-[0084]: “so that the middle frame 130 of an embodiment of the present invention may rotate in a Y-axial direction more flexibly and accurately. By means of the second ball 180-2, the middle frame 130 of an embodiment of the present invention may move with a minimal friction”), the ball member comprises the first ball member and the second ball member (180-1 and 180-2 are the ball member), and the at least one permanent magnet comprises the first permanent magnet and second permanent magnet (121 and 135 are the at least one permanent magnet); and
with respect to the at least one magnet yoke arranged on the anti-shake base, the first permanent magnet of the first holder presses the first ball member and second ball member across the second holder (this is met in that the first permanent magnet presses the first ball member to the second holder, and the second permanent magnet presses the second ball member to the anti-shake 
Regarding claims 7 and 18, Seol teaches the anti-shake mechanism of the deflected camera device as described in claims 1 and 12, “wherein the reflection member is a prism (paragraph [0044]: “prism”).”
Regarding claims 8 and 19, Seol teaches the anti-shake mechanism of the deflected camera device as described in claims 1 and 12, “wherein the reflection member is a mirror (paragraph [0044]: “mirror”).”
Regarding claim 20, Seol teaches “A portable electronic device (paragraphs [0003]-[0004] “a mobile terminal such as a smart phone”) comprising the camera as described in claim 12 (see claim 12 above, and paragraphs [0003]-[0004]: “A representative example is a camera module having an auto focus (AF) function and an optical image stabilization (OIS) function… and it is attempted to mount a zoom lens in which a plurality of lenses are grouped to adjust a focus distance variously.”).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. USPGPub 20180239161 (hereafter Seol).

Regarding claims 2 and 13, Seol teaches the anti-shake mechanism of the deflected camera device as described in claim 1 and the camera as described in claim 12, and Seol further teaches “the anti-shake mechanism is equipped with the electromagnetic actuator (a first driving unit 150-1 and a second driving unit 150-2) at an outermost portion (see Fig. 2 both of 150-1 and 150-2 are located on circuit board 160 which is an outermost portion).”
However, Seol does not explicitly teach “wherein the reflection surface of the reflection member is symmetrical with respect to the first rotation axis and the second rotation axis.”
However, in Figs. 6 and 7, Seol depicts “wherein the reflection surface of the reflection member is symmetrical with respect to the first rotation axis and the second rotation axis (see how the point of reflection by 110 is located at the center of 110, with the reflection member symmetrically disposed on either side of the rotation axes depicted in Figs. 6 and 7).”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B). 
Seol differs from the device of claims 2 and 13 by the choice of a symmetrical shape of the reflection surface about the rotation axes. Seol Figs. 6 and 7 depict such a symmetrical shape. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a symmetrical shape for the reflection surface about the rotation axes since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
Regarding claim 9, Seol teaches “wherein the electromagnetic actuator is a voice coil motor (first and second coils with first and second magnets see paragraphs [0053]-[0054]).”
Regarding claim 11, Seol teaches “wherein the reflection member is a prism or a mirror (paragraph [0044] “The optical-reflector 110 for changing a path of light may be any one selected from a mirror and a prism”).”

Claims 6, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. USPGPub 20180239161 (hereafter Seol) as applied to claims 1, 2 and 12 above, and further in view of Jin USPGPub 2006/0268431 A1 (hereafter Jin).
Regarding claims 6, 10 and 17, Seol teaches the anti-shake mechanism of the deflected camera device as described in claims 1, 2 and 12, and further teaches “wherein a device that changes an optical power of an image surface (paragraph [0004]: “a zoom lens in which a plurality of lenses are grouped to adjust a focus distance variously”) … lens groups of the camera lens groups (paragraph [0004]: “a zoom lens in which a plurality of lenses are grouped to adjust a focus distance variously”)  in the deflected optical axis (Z) is provided in the camera lens groups (paragraph [0035] “The lens 210 may be … a zoom lens including a plurality of lenses or lens groups”).”
However, Seol does not explicitly teach that such a zoom adjustment is performed “by moving two or more lens groups.”
Jin teaches (claims 1 and 12) “An anti-shake mechanism (paragraph [0009]: “a shaking correction optical unit 1”) of a deflected camera device (see deflection by prism 3), the deflected camera device comprising an optical system (prism 3 and lens groups 4, 5 and 6), the optical system comprising a reflection member (prism 3), and the anti-shake mechanism being configured to perform a handshake correction by rotating the reflection member in the deflected camera device (paragraph [0009]: “a prism, which is driven an angle of "a" from a reference position centering on the point A to correct the shaking.”), wherein the reflection member comprises a reflection surface configured to deflect an 
(claims 6, 10 and 17) “wherein a device that changes an optical power of an image surface (paragraph [0010]: “The second lens group 4 and the third lens group 5 are a variable magnification optical system”) by moving two or more lens groups of the camera lens groups in the deflected optical axis (paragraph [0010]: “the second lens group 4 and the third lens group 5 moves in the directions indicated by symbols 9 and 10 on the optical axis 11 to smoothly conduct a zooming operation”) is provided in the camera lens groups (4 and 5 are part of the lens groups 4-6).”
Jin further teaches that (paragraph [0010]: “The second lens group 4 and the third lens group 5 are a variable magnification optical system, and the second lens group 4 and the third lens group 5 moves in the directions indicated by symbols 9 and 10 on the optical axis 11 to smoothly conduct a zooming operation.”
Thus, Seol teaches the device of claims 6, 10 and 17, except for explicitly teaching how a zooming operation would be performed. 
Jin teaches that moving two of the lens groups in different directions along the optical axis smoothly conducts a zooming operation (paragraph [0010]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move two or more lens groups along the optical axis for zooming as taught by Jin in the zoom lens of Seol for the purpose of smoothly conducting a zooming operation as taught by Jin (paragraph [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872